Ex. 99.1Transcript for May 14, 2009 Conference Call for Investors Good afternoon.Welcome to our first quarter 2009 webcast for CHDT Corp. (Symbol: CHDO.OB). I’m Jane Klein. Before proceeding, I would like to remind you that during this call, we will make projections or forward-looking statements regarding items such as future market opportunities and the company’s performance. Such statements are covered by the Private Litigation Securities Reform Act of 1995, as amended. These projections or statements are just predictions and involve risks and uncertainties such that actual events or financial results may differ materially from those we have forecasted.As a result, we can make no assurances that any projections of future events or financial performance will be achieved. Words like “expect,” “anticipate,” “project,” “hope,” and similar words are forward looking statements. For a discussion of important risk factors that could cause actual events or financial results to vary from these forward-looking statements, please refer tothe "Risk Factors" section in our current SEC reports. Any forward-looking statements represent our views only as of today and should not be relied upon as representing our views as of any subsequent date. While we may elect to update forward-looking statements at some point, we specifically disclaim any obligation to do so. Now I would like to introduce our Chairman, Howard Ullman Thank you, Jane. Good afternoon shareholders, analysts, and interested investors. Welcome to our first quarter webcast and current development update of CHDT Corp. I’m Howard Ullman, Chairman of CHDT. I am pleased to report our ninth consecutive quarter of increased revenue growth as CHDT posted a 197% increase in revenues this first quarter of 2009.
